COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jimmy Harold Green v. The State of Texas

Appellate case number:    01-12-00029-CR

Trial court case number: 10CR3171

Trial court:              122nd District Court of Galveston County


        In the above referenced appeal, a video/DVD, was admitted into evidence at trial as
State’s Exhibit No. 1.


        The Galveston County District Clerk, or the court reporter if the exhibit is still in his or
her possession, is directed to send the original of State’s Exhibit No. 1, video/DVD, to this
Court. The Clerk of this Court is directed to cooperate with the district clerk and/or the court
reporter to provide for the safekeeping, transportation, and return of such exhibit. See TEX. R.
APP. P. 34.6(g)(2).


       The exhibit is due in this Court no later than October 25, 2012.


       It is so ORDERED.

Judge’s signature: /s/ Justice Higley
                    Acting individually      Acting for the Court


Date: October 22, 2012